DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1–14 are pending.

Restriction Requirement for Election of Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-5, drawn to a system, classified in G21C. 
II. 	Claim 6-14, drawn to a method, classified in A62C, C07F, C04B, Y02P, Y02W among others.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case the apparatus can be used to practice another and materially different process, including reactor operation without requiring the carbonate-based material to contact corium.  On the other hand, the method requires delivery and contact of a carbonate-based material with molten corium.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) separate classification thereof; (ii) different fields of search would be required that employ different search queries and/or different class/subclasses; (iii) divergent subject matter; and (iv) the inventions would likely raise different non-prior art issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Requirements for Rejoinder
The examiner has required restriction between apparatus claims and process claims.  Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the (positively recited structural) limitations of an allowable apparatus claim should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Requirement for Election of Species
This application contains claims directed to patentably distinct species:
A.	The “carbonate-based material” species (e.g., claim 2,10,13) selected from:
(A1)	alkaline; or
(A2)	alkali; or
(A3)	transition metal carbonates; or
(A4)	mixtures of the above; or
(A4) 	hematite.
B.	The “carbonate material preparation method” species (e.g., claim 11) selected from:
(B1)	crushing; or
(B2)	grinding; or
(B3)	palletization.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, at least claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies/queries); and the species have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628